DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/13/2021 in which claims 1-2, 6, 8-10, 14-17, and 19-20 have been amended, claim 12 has been canceled, and new claim 21 has been added.  Thus, the claims 1-11 and 13-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a plan document without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 9, and 16.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., loading, by a plan documentation generator executing via computer-executable instructions on one or more computing devices, a machine structured plan description (MSPD) that defines a benefit plan, wherein the MSPD is an object-based data structure comprising a plurality of plan objects that indicate attributes of a plurality of benefits of the benefit plan using a domain-specific language; loading, by the plan documentation generator, a plurality of templates, wherein individual ones of the plurality of templates correspond to at least one of different document types or different document formats; and automatically, generating, by the plan documentation generator and based on the plurality of templates, a plurality of plan documents associated with the benefit plan by: determining content elements associated with the plurality of templates; identifying particular plan objects of the MSPD that correspond with the content elements; converting the attributes of the plurality of benefits, expressed in the particular plan objects using the domain-specific language, into natural language descriptions of the attributes according to the plurality of templates; and assembling the natural language descriptions of the attributes into the plurality of plan documents based on the plurality of templates, wherein individual ones of the plurality of plan documents describe information about the benefit plan consistently with other ones of the plurality of plan documents based on the MSPD.  These limitations describe the abstract idea of generating a plan document, which may correspond to a Certain Methods of Organizing Human Activity (a person following a set of instructions and a certain activity between a person and a computer).  The limitations of a plan documentation generator executing via computer-executable instructions on one or more computing devices, a machine structured plan description (MSPD), an object-based data structure, a plurality of plan objects, a domain-specific language, automatically, natural language descriptions of the attributes do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a plan documentation generator executing via computer-executable instructions on one or more computing devices, a machine structured plan description (MSPD), an object-based data structure, a plurality of plan objects, a domain-specific language, automatically, natural language descriptions of the attributes result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a plan documentation generator executing via computer-executable instructions on one or more computing devices, a machine  of the attributes are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  Thus, the claim 1 is directed to an abstract idea (Step 2A, Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a plan documentation generator executing via computer-executable instructions on one or more computing devices, a machine structured plan description (MSPD), an object-based data structure, a plurality of plan objects, a domain-specific language, automatically, natural language descriptions of the attributes are all recited at a high level of generality in that it result in no more than simply applying the exception in a generic computer environment.  The additional limitations when considered individually or as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
	Similar arguments can be extended to other independent claims 9 and 16 and hence the claims 9 and 16 are rejected on similar grounds as claim 1.
	Dependent claims 2-8, 10-11, 13-15, and 17-21 further define the abstract idea that is present in their respective independent claims 1, 9, and 16 and thus corresponds to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-11, 13-15, and 17-21 are directed to an abstract idea.  

Response to Arguments
With respect to Obviousness-Type Double Patenting Rejection, Examiner holds the rejection in abeyance as per Applicant’s request dated 9/3/2021.
Applicant's arguments filed dated 9/13/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the “certain methods of organizing human activity” grouping does not include all activities between a person and a computer, and only includes activities between a person and a computer that fall within one of the “enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.” Id.  The Office has not explained which of the enumerated sub-grouping relate to the alleged “activity between a person and a computer.”
Examiner respectfully disagrees and notes that generating a plan document is a manual process and is abstract in nature.  When the manual process is automated with the use of computer/software, it amounts to activity between a person and a computer.  Generating a plan document may take the form of a commercial or legal interactions, which is abstract concept.  The claim clearly recites an abstract idea of generating a plan document as supported by various limitations of claim 1.  Thus, these arguments are not persuasive.
	Applicant also states that Applicant’s claims recite a distinct automated process that is different from what human authors would use, which according to McRO demonstrates a technical improvement.  This technical improvements describe above illustrate that the alleged abstract idea is integrated into a practical application sufficient to show that Applicant’s claims are patent-eligible at Prong Two of Step 2A of the subject eligibility analysis.
Examiner notes that automating a manual process with the use of conventional technology is not sufficient to show improvement in computer-functionality (mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  It is understood that automation will provide some benefits over a manual process in terms of speed, reliability, accuracy, etc.  However, the benefits are inherent to technology and are not driven by technical implementation of an abstract idea.  The benefits claimed are clearly different than what are associated with McRO.  The additional limitations are recited at a high level of generality and lack specific technical detail as to how plan documents for a specific benefit plan are generated and how the technology provides a technical solution to a technical problem.
Applicant also states that claims recite a non-conventional and non-generic arrangement of additional elements, the claims do not recite a combination of additional elements that are “well-understood, routine, conventional activity in the field,” and thereby provide an inventive concept.  Id.  Accordingly, the combination of the additional elements recited in Applicant’s claims provide “significantly more” than the alleged “certain methods of organizing human activity” abstract idea alone, and demonstrate that the claims are patent-eligible.
Examiner respectfully disagrees and notes that the additional limitations are all recited at a high level of generality in that it simply amount to applying the abstract idea without providing an inventive concept.  Thus, the additional limitations when considered individually or as an ordered combination do not amount to add significantly more.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding claim 21, Examiner relies on the response presented above for claim 1 for maintaining the rejection of claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693